Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is entered into as of
            (the “Effective Date”) by and between Rockwell Medical, Inc., a
Delaware corporation (the “Company”), and                          (the
“Indemnitee”).

 

RECITALS

 

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there shall be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

 

WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
and Bylaws providing for the indemnification and advancement of expenses of its
directors and officers to the fullest extent authorized by the General
Corporation Law of the State of Delaware (the “DGCL”), and the Company wishes to
clarify and enhance the rights and obligations of the Company and the Indemnitee
with respect to indemnification and advancement of expenses;

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve and continue to serve as directors and officers
of the Company and in any other capacity with respect to the Company as the
Company may request, and to otherwise promote the desirable end that such
persons shall resist what they consider unjustified lawsuits and claims made
against them in connection with the good faith performance of their duties to
the Company, with the knowledge that certain costs, judgments, penalties, fines,
liabilities, and expenses incurred by them in their defense of such litigation
are to be borne by the Company and they shall receive appropriate protection
against such risks and liabilities, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

 

WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director or officer of the Company and in any other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate, or unreasonable legal risks and personal
liabilities by reason of the Indemnitee acting in good faith in the performance
of the Indemnitee’s duty to the Company; and the Indemnitee desires to continue
so to serve the Company, provided, and on the express condition, that he or she
is furnished with the protections set forth hereinafter.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

--------------------------------------------------------------------------------



 

(a)                                 A “Change in Control” will be deemed to have
occurred if, with respect to any particular 24-month period, the individuals
who, at the beginning of such 24-month period, constituted the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the beginning of such
24-month period whose election, or nomination for election by the stockholders
of the Company, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors.

 

(b)                                 “Disinterested Director” means a director of
the Company who is not or was not a party to the Proceeding in respect of which
indemnification is being sought by the Indemnitee.

 

(c)                                  “Expenses” includes, without limitation,
expenses incurred in connection with the defense or settlement of any action,
suit, arbitration, alternative dispute resolution mechanism, investigation,
inquiry, judicial, administrative, or legislative hearing, or any other
threatened, pending, or completed proceeding, whether brought by or in the right
of the Company or otherwise, including any and all appeals, whether of a civil,
criminal, administrative, legislative, investigative, or other nature,
attorneys’ fees, witness fees and expenses, fees and expenses of accountants and
other advisors, retainers and disbursements and advances thereon, the premium,
security for, and other costs relating to any bond (including cost bonds,
appraisal bonds, or their equivalents), and any expenses of establishing a right
to indemnification or advancement under Sections 9, 11, 13, and 16 hereof, but
shall not include the amount of judgments, fines, ERISA excise taxes, or
penalties actually levied against the Indemnitee, or any amounts paid in
settlement by or on behalf of the Indemnitee.

 

(d)                                 “Independent Counsel” means a law firm or a
member of a law firm that neither is presently nor in the past five years has
been retained to represent (i) the Company or the Indemnitee in any matter
material to either such party or (ii) any other party to the Proceeding giving
rise to a request for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s right to indemnification under this
Agreement.

 

(e)                                  “Proceeding” means any action, suit,
arbitration, alternative dispute resolution mechanism, investigation, inquiry,
judicial, administrative, or legislative hearing,  or any other threatened,
pending, or completed proceeding, whether brought by or in the right of the
Company or otherwise, including any and all appeals, whether of a civil,
criminal, administrative, legislative, investigative, or other nature, to which
the Indemnitee was or is a party or is threatened to be made a party or is
otherwise involved in by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee of the Company is or was serving
at the request of the Company as a director, officer, employee, agent, or
trustee of another corporation or of a

 

2

--------------------------------------------------------------------------------



 

partnership, joint venture, trust, or other enterprise, including service with
respect to an employee benefit plan, or by reason of anything done or not done
by the Indemnitee in any such capacity, whether or not the Indemnitee is serving
in such capacity at the time any expense, liability, or loss is incurred for
which indemnification or advancement can be provided under this Agreement.

 

2.                                      Service by the Indemnitee.  The
Indemnitee shall serve and/or continue to serve as a director or officer of the
Company faithfully and to the best of the Indemnitee’s ability so long as the
Indemnitee is duly elected or appointed and until such time as the Indemnitee’s
successor is elected and qualified or the Indemnitee is removed as permitted by
applicable law or tenders a resignation in writing.

 

3.                                      Indemnification and Advancement of
Expenses.  The Company shall indemnify and hold harmless the Indemnitee, and
shall pay to the Indemnitee in advance of the final disposition of any
Proceeding all Expenses incurred by the Indemnitee in defending any such
Proceeding, to the fullest extent authorized by the DGCL, as the same exists or
may hereafter be amended, all on the terms and conditions set forth in this
Agreement.  Without diminishing the scope of the rights provided by this
Section, the rights of the Indemnitee to indemnification and advancement of
Expenses provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:

 

(a)                                 to the extent expressly prohibited by
applicable law or the Certificate of Incorporation and Bylaws of the Company;

 

(b)                                 for and to the extent that payment is
actually made to the Indemnitee under a valid and collectible insurance policy
or under a valid and enforceable indemnity clause, provision of the Certificate
of Incorporation or the Bylaws, or on agreement of the Company or any other
company or other enterprise (and the Indemnitee shall reimburse the Company for
any amounts paid by the Company and subsequently so recovered by the
Indemnitee);

 

(c)                                  in connection with an action, suit, or
proceeding, or part thereof voluntarily initiated by the Indemnitee (including
claims and counterclaims, whether such counterclaims are asserted by (i) the
Indemnitee, or (ii) the Company in an action, suit, or proceeding initiated by
the Indemnitee), except a judicial proceeding or arbitration pursuant to
Section 11 to enforce rights under this Agreement, unless the action, suit, or
proceeding, or part thereof, was authorized or ratified by the Board of
Directors of the Company or the Board of Directors otherwise determines that
indemnification or advancement of Expenses is appropriate; or

 

(d)                                 with respect to any Proceeding brought by or
in the right of the Company against the Indemnitee that is authorized by the
Board of Directors of the Company, except as provided in Sections 5, 6, and 7
below.

 

4.                                      Action or Proceedings Other than an
Action by or in the Right of the Company.  Except as limited by Section 3 above,
the Indemnitee shall be entitled to the indemnification rights provided in this
Section if the Indemnitee was or is a party or is threatened to be made a

 

3

--------------------------------------------------------------------------------



 

party to, or was or is otherwise involved in, any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Indemnitee is or was a director, officer, employee, agent, or trustee of the
Company or while a director, officer, employee, agent, or trustee of the Company
is or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity.  Pursuant to this Section, the Indemnitee shall
be indemnified against all expense, liability, and loss (including judgments,
fines, ERISA excise taxes, penalties, amounts paid in settlement by or on behalf
of the Indemnitee, and Expenses) actually and reasonably incurred by the
Indemnitee in connection with such Proceeding, if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

 

5.                                      Indemnity in Proceedings by or in the
Right of the Company.  Except as limited by Section 3 above, the Indemnitee
shall be entitled to the indemnification rights provided in this Section if the
Indemnitee was or is a party or is threatened to be made a party to, or was or
is otherwise involved in, any Proceeding brought by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was a director, officer, employee, agent, or trustee of the
Company or while a director, officer, employee, agent, or trustee of the Company
is or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, or other enterprise, including service with respect to an
employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity.  Pursuant to this Section, the Indemnitee shall
be indemnified against all Expense, liability, and loss (including judgments,
fines, ERISA excise taxes, penalties, amounts paid in settlement by or on behalf
of the Indemnitee, and Expenses) actually and reasonably incurred by the
Indemnitee in connection with such Proceeding if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which the DGCL expressly prohibits such indemnification by reason of any
adjudication of liability of the Indemnitee to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
the Indemnitee is entitled to indemnification for such Expense, liability, and
loss as such court shall deem proper.

 

6.                                      Indemnification for Costs, Charges, and
Expenses of Successful Party.  Notwithstanding any limitations of Sections 3(c),
3(d), 4, and 5 above, to the extent that the Indemnitee has been successful, on
the merits or otherwise, in whole or in part, in defense of any Proceeding, or
in defense of any claim, issue, or matter therein, including, without
limitation, the dismissal of any action without prejudice, or if it is
ultimately determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that the Indemnitee
is otherwise entitled to be indemnified against Expenses, the Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith.

 

4

--------------------------------------------------------------------------------



 

7.                                      Partial Indemnification.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Expense, liability, and loss
(including judgments, fines, ERISA excise taxes, penalties, amounts paid in
settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred in connection with any Proceeding, or in connection with any
judicial proceeding or arbitration pursuant to Section 11 to enforce rights
under this Agreement, but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of such
Expense, liability, and loss actually and reasonably incurred to which the
Indemnitee is entitled.

 

8.                                      Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the maximum
extent permitted by the DGCL, the Indemnitee shall be entitled to
indemnification against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf if the Indemnitee appears as a witness
or otherwise incurs legal expenses as a result of or related to the Indemnitee’s
service as a director or officer of the Company, in any threatened, pending, or
completed action, suit, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, judicial, administrative, or legislative hearing, or any
other threatened, pending, or completed proceeding, whether of a civil,
criminal, administrative, legislative, investigative, or other nature, to which
the Indemnitee neither is, nor is threatened to be made, a party.

 

9.                                      Determination of Entitlement to
Indemnification.  To receive indemnification under this Agreement, the
Indemnitee shall submit a written request to the Secretary of the Company.  Such
request shall include documentation or information that is necessary for such
determination and is reasonably available to the Indemnitee.  Upon receipt by
the Secretary of the Company of a written request by the Indemnitee for
indemnification, the entitlement of the Indemnitee to indemnification, to the
extent not required pursuant to the terms of Section 6 or Section 8 of this
Agreement, shall be determined by the following person or persons who shall be
empowered to make such determination (as selected by the Board of Directors,
except with respect to Section 9(e) below):  (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee;
(d) the stockholders of the Company; or (e) in the event that a Change in
Control has occurred, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee.  Such
Independent Counsel shall be selected by the Board of Directors and approved by
the Indemnitee, except that in the event that a Change in Control has
occurred, Independent Counsel shall be selected by the Indemnitee.  Upon failure
of the Board of Directors so to select such Independent Counsel or upon failure
of the Indemnitee so to approve (or so to select, in the event a Change in
Control has occurred), such Independent Counsel shall be selected upon
application to a court of competent jurisdiction.  The determination of
entitlement to indemnification shall be made and, unless a contrary
determination is made, such indemnification shall be paid in full by the Company
not later than 60 calendar days after receipt by the Secretary of the Company of
a written request for indemnification.  If the person making such determination
shall determine that the Indemnitee is entitled to indemnification as to part
(but not all) of the application for

 

5

--------------------------------------------------------------------------------



 

indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues, or matters at issue at the time of the
determination.

 

10.                               Presumptions and Effect of Certain
Proceedings.  The Secretary of the Company shall, promptly upon receipt of the
Indemnitee’s written request for indemnification, advise in writing the Board of
Directors or such other person or persons empowered to make the determination as
provided in Section 9 that the Indemnitee has made such request for
indemnification.  Upon making such request for indemnification, the Indemnitee
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proof in making any determination contrary to such
presumption.  If the person or persons so empowered to make such determination
shall have failed to make the requested determination with respect to
indemnification within 60 calendar days after receipt by the Secretary of the
Company of such request, a requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual fraud in the request
for indemnification.  The termination of any Proceeding described in Sections 4
or 5 by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself (a) create a presumption that
the Indemnitee did not act in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had reasonable cause to
believe his or her conduct was unlawful or (b) otherwise adversely affect the
rights of the Indemnitee to indemnification except as may be provided herein.

 

11.                               Remedies of the Indemnitee in Cases of
Determination Not to Indemnify or to Advance Expenses; Right to Bring Suit.  In
the event that a determination is made that the Indemnitee is not entitled to
indemnification hereunder or if payment is not timely made following a
determination of entitlement to indemnification pursuant to Sections 9 and 10,
or if an advancement of Expenses is not timely made pursuant to Section 16, the
Indemnitee may at any time thereafter bring suit against the Company seeking an
adjudication of entitlement to such indemnification or advancement of Expenses,
and any such suit shall be brought in the Court of Chancery of the State of
Delaware.  Alternatively, the Indemnitee at the Indemnitee’s option may seek an
award in an arbitration to be conducted by a single arbitrator in the State of
Delaware pursuant to the rules of the American Arbitration Association, such
award to be made within 60 calendar days following the filing of the demand for
arbitration.  The Company shall not oppose the Indemnitee’s right to seek any
such adjudication or award in arbitration.  In any suit or arbitration brought
by the Indemnitee to enforce a right to indemnification hereunder (but not in a
suit or arbitration brought by the Indemnitee to enforce a right to an
advancement of Expenses), it shall be a defense that the Indemnitee has not met
any applicable standard of conduct for indemnification set forth in the DGCL,
including the standard described in Section 4 or 5, as applicable.  Further, in
any suit brought by the Company to recover an advancement of Expenses pursuant
to the terms of an undertaking, the Company shall be entitled to recover such
Expenses upon a final judicial decision of a court of competent jurisdiction
from which there is no further right to appeal that the Indemnitee has not met
the standard of conduct described above.  Neither the failure of the Company
(including the Disinterested Directors, a committee of Disinterested
Directors, Independent Counsel, or its stockholders) to have made a
determination prior to the commencement of such suit or arbitration that
indemnification of the Indemnitee is proper in the circumstances because the
Indemnitee has met the standard of conduct described above, nor an actual
determination by the Company (including the Disinterested Directors, a

 

6

--------------------------------------------------------------------------------



 

committee of Disinterested Directors, Independent Counsel, or its stockholders)
that the Indemnitee has not met the standard of conduct described above shall
create a presumption that the Indemnitee has not met the standard of conduct
described above, or, in the case of such a suit brought by the Indemnitee, be a
defense to such suit.  In any suit brought by the Indemnitee to enforce a right
to indemnification or to an advancement of Expenses hereunder, or brought by the
Company to recover an advancement of Expenses pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such advancement of Expenses, under this Section 11 or
otherwise shall be on the Company.  If a determination is made or deemed to have
been made pursuant to the terms of Section 9 or 10 that the Indemnitee is
entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding,
and enforceable.  The Company further agrees to stipulate in any court or before
any arbitrator pursuant to this Section 11 that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary.  If the court or arbitrator shall determine that the Indemnitee is
entitled to any indemnification or advancement of Expenses hereunder, the
Company shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings) to the fullest extent
permitted by law, and in any suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Company
shall pay all Expenses actually and reasonably incurred by the Indemnitee in
connection with such suit to the extent the Indemnitee has been successful, on
the merits or otherwise, in whole or in part, in defense of such suit, to the
fullest extent permitted by law.

 

12.                               Non-Exclusivity of Rights.  The rights to
indemnification and to the advancement of Expenses provided by this Agreement
shall not be deemed exclusive of any other right that the Indemnitee may now or
hereafter acquire under any applicable law, agreement, vote of stockholders or
Disinterested Directors, provisions of a charter or bylaws (including the
Certificate of Incorporation or Bylaws of the Company), or otherwise.

 

13.                               Expenses to Enforce Agreement.  In the event
that the Indemnitee is subject to or intervenes in any action, suit, or
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication or award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, the
Indemnitee, if the Indemnitee prevails in whole or in part in such action, suit,
or proceeding, shall be entitled to recover from the Company and shall be
indemnified by the Company against any Expenses actually and reasonably incurred
by the Indemnitee in connection therewith.

 

14.                               Continuation of Indemnity.  All agreements and
obligations of the Company contained herein shall continue during the period the
Indemnitee is a director, officer, employee, agent, or trustee of the Company or
while a director, officer, employee, agent, or trustee is serving at the request
of the Company as a director, officer, employee, agent, or trustee of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan, and shall continue
thereafter with respect to any possible claims based on the fact that the
Indemnitee was a director, officer, employee, agent, or trustee of the Company
or was serving at the request of the Company as a director, officer, employee,
agent, or trustee of another corporation or of a partnership, joint venture,
trust, or

 

7

--------------------------------------------------------------------------------



 

other enterprise, including service with respect to an employee benefit plan. 
This Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
Indemnitee’s heirs, executors, and administrators.

 

15.                               Notification and Defense of Proceeding. 
Promptly after receipt by the Indemnitee of notice of any Proceeding, the
Indemnitee shall, if a request for indemnification or an advancement of Expenses
in respect thereof is to be made against the Company under this Agreement,
notify the Company in writing of the commencement thereof; but the omission so
to notify the Company shall not relieve it from any liability that it may have
to the Indemnitee.  Notwithstanding any other provision of this Agreement, with
respect to any such Proceeding of which the Indemnitee notifies the Company:

 

(a)                                 The Company shall be entitled to participate
therein at its own expense;

 

(b)                                 Except as otherwise provided in this
Section 15(b), to the extent that it may wish, the Company, jointly with any
other indemnifying party similarly notified, shall be entitled to assume the
defense thereof, with counsel satisfactory to the Indemnitee.  After notice from
the Company to the Indemnitee of its election so to assume the defense thereof,
the Company shall not be liable to the Indemnitee under this Agreement for any
expenses of counsel subsequently incurred by the Indemnitee in connection with
the defense thereof except as otherwise provided below.  The Indemnitee shall
have the right to employ the Indemnitee’s own counsel in such Proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such Proceeding, or (iii) the Company shall not within 60
calendar days of receipt of notice from the Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of the Indemnitee’s counsel shall be at the expense of the
Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

(c)                                  Notwithstanding any other provision of this
Agreement, the Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without the Company’s written consent, or for any judicial or other award, if
the Company was not given an opportunity, in accordance with this Section 15, to
participate in the defense of such Proceeding.  The Company shall not settle any
Proceeding in any manner that would impose any penalty or limitation on or
disclosure obligation with respect to the Indemnitee, or that would directly or
indirectly constitute or impose any admission or acknowledgment of fault or
culpability with respect to the Indemnitee, without the Indemnitee’s written
consent.  Neither the Company nor the Indemnitee shall unreasonably withhold its
consent to any proposed settlement.

 

16.                               Advancement of Expenses.  All Expenses
incurred by the Indemnitee in defending any Proceeding described in Section 4 or
5 shall be paid by the Company in advance

 

8

--------------------------------------------------------------------------------



 

of the final disposition of such Proceeding at the request of the Indemnitee. 
The Indemnitee’s right to advancement shall not be subject to the satisfaction
of any standard of conduct and advances shall be made without regard to the
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement or otherwise.  To receive an advancement of Expenses under this
Agreement, the Indemnitee shall submit a written request to the Secretary of the
Company.  Such request shall reasonably evidence the Expenses incurred by the
Indemnitee and shall include or be accompanied by an undertaking, by or on
behalf of the Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined, by final judicial decision of a court of competent
jurisdiction from which there is no further right to appeal, that the Indemnitee
is not entitled to be indemnified for such Expenses by the Company as provided
by this Agreement or otherwise.  The Indemnitee’s undertaking to repay any such
amounts is not required to be secured.  Each such advancement of Expenses shall
be made within 20 calendar days after the receipt by the Secretary of the
Company of such written request.  The Indemnitee’s entitlement to Expenses under
this Agreement shall include those incurred in connection with any action, suit,
or proceeding by the Indemnitee seeking an adjudication or award in arbitration
pursuant to Section 11 of this Agreement (including the enforcement of this
provision) to the extent the court or arbitrator shall determine that the
Indemnitee is entitled to an advancement of Expenses hereunder.

 

17.                               Severability; Prior Indemnification
Agreements.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal, or unenforceable as applied to any person or entity or
circumstance for any reason whatsoever, then, to the fullest extent permitted by
law (a) the validity, legality, and enforceability of such provision in any
other circumstance and of the remaining provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that are not
by themselves invalid, illegal, or unenforceable) and the application of such
provision to other persons or entities or circumstances shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to the Indemnitee to the fullest
extent set forth in this Agreement.  This Agreement shall supersede and replace
any prior indemnification agreements entered into by and between the Company and
the Indemnitee and any such prior agreements shall be terminated upon execution
of this Agreement.

 

18.                               Headings; References; Pronouns.  The headings
of the sections of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.  References herein to section numbers are to sections of this
Agreement.  All pronouns and any variations thereof shall be deemed to refer to
the singular or plural as appropriate.

 

19.                               Other Provisions.

 

(a)                                 This Agreement and all disputes or
controversies arising out of or related to this Agreement shall be governed by,
and construed in accordance with, the internal laws of

 

9

--------------------------------------------------------------------------------



 

the State of Delaware, without regard to the laws of any other jurisdiction that
might be applied because of conflicts of laws principles of the State of
Delaware.

 

(b)                                 This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.

 

(c)                                  This Agreement shall not be deemed an
employment contract between the Company and any Indemnitee who is an officer of
the Company, and, if the Indemnitee is an officer of the Company, the Indemnitee
specifically acknowledges that the Indemnitee may be discharged at any time for
any reason, with or without cause, and with or without severance compensation,
except as may be otherwise provided in a separate written contract between the
Indemnitee and the Company.

 

(d)                                 In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee (excluding insurance obtained on the
Indemnitee’s own behalf), and the Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

 

(e)                                  This Agreement may not be amended,
modified, or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.  No failure or delay of either
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, and no single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, shall preclude any other or further exercise thereof or the
exercise of any other right or power.

 

[The remainder of this page is intentionally left blank.]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company and the Indemnitee have caused this Agreement to
be executed as of the Effective Date.

 

 

Rockwell Medical, Inc.

 

 

 

By:

 

 

 

 

 

 

 

Indemnitee

 

--------------------------------------------------------------------------------